             Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 PT AURORA INDONESIA TRADING and JIN MAA                                 :
 TRADING LIMITED.,                                                       :
                                                                         :   Case No. 20 Civ. 07045 (ER) (JLC)
                                         Plaintiffs,                     :
                                                                         :   AMENDED ANSWER WITH
                              - against -                                :   COUNTERCLAIM AND
                                                                         :   JURY TRIAL DEMAND
 USARM GROUP, LLC,                                                       :
                                                                         :
                                         Defendant.                      :
 -----------------------------------------------------------------------X

        Defendant USARM Group LLC (“USARM”) hereby provides its Amended Answer with

Counterclaim and Jury Trial Demand to the Complaint of Plaintiffs PT Aurora Indonesia Trading

(“Aurora”) and Jin Maa Trading Limited (“Jin Maa”) (collectively, “Plaintiffs”). Any allegation

admitted is admitted solely as to the specific facts alleged and not as to any conclusions or

characterizations which may be contained in or implied by an allegation.

                                                T HE P A RT I E S

        1.       Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 1 of the Complaint.

        2.       Denies the allegations contained in paragraph 2 of the Complaint, except admits

that it is a Virginia limited liability company with its principal place of business located at 21184

Sundial Ct., Broadlands, VA, 20148.

                                      J U R I S D I CT I O N A ND V E N UE

        3.       Paragraph 3 of the Complaint states conclusions of law for which no response is

required. To the extent a response is required, USARM denies having knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 3 of the

Complaint insofar as it refers to Plaintiff, admits that it is a Virginia corporation, respectfully
             Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 2 of 13




refers the Court to the parties’ contract for its contents, and otherwise denies the allegations

contained in paragraph 3 of the Complaint

                                      N AT URE   OF    A CT I ON

        4.       Denies allegations contained in paragraph 4 of the Complaint.

                                               F AC T S

        5.       Denies the allegations contained in paragraph 5 of the Complaint, except admits

that Aurora and USARM entered into a contract and respectfully refers the Court to the text of

the contract for its content.

        6.       Denies the allegations contained in paragraph 6 of the Complaint, except admits

and avers that, under duress, USARM agreed to a purported Addendum to the parties’ contract

on May 29, 2020.

        7.       Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 7 of the Complaint.

        8.       Paragraph 8 of the Complaint states conclusions of law for which no response is

required. To the extent a response is required, USARM denies the allegations contained in

paragraph 8 of the Complaint and respectfully refers the Court to the text of the Addendum for

its content.

        9.       Denies allegations contained in paragraph 9 of the Complaint.

        10.      Denies allegations contained in paragraph 10 of the Complaint.

        11.      Denies allegations contained in paragraph 11 of the Complaint.

        12.      Denies allegations contained in paragraph 12 of the Complaint.

        13.      Denies allegations contained in paragraph 13 of the Complaint.

        14.      Denies allegations contained in paragraph 14 of the Complaint.



                                                 -2-
          Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 3 of 13




        15.     Denies the allegations contained in paragraph 15 of the Complaint, except admits

that Jin Maa and USARM entered into a contract and respectfully refers the Court to the text of

the contract for its content.

        16.     Paragraph 16 of the Complaint states conclusions of law for which no response is

required. To the extent a response is required, USARM denies the allegations contained in

paragraph 16 of the Complaint and respectfully refers the Court to the text of the Mask

Agreement for its content.

        17.     Denies the allegations contained in paragraph 17 of the Complaint, except admits

that Jin Maa delivered an invoice to USARM on or about April 11, 2020, and respectfully refers

the Court to the text of the invoice for its content.

        18.     Denies the allegations contained in paragraph 18 of the Complaint.

        19.     Denies the allegations contained in paragraph 19 of the Complaint.

        20.     Denies the allegations contained in paragraph 20 of the Complaint.

                          AS    AND   F O R A F I R S T C A US E O F A CT I O N
                                         (Breach of Contract)

        21.     In response to paragraph 21 of the Complaint, USARM repeats and realleges each

and every admission, denial, statement and averment contained in paragraphs 1 through 20 of

this answer with the same force and effect as though here set forth in full.

        22.     Denies the allegations contained in paragraph 22 of the Complaint.

        23.     Denies the allegations contained in paragraph 23 of the Complaint.

        24.     Denies the allegations contained in paragraph 24 of the Complaint.

        25.     Denies the allegations contained in paragraph 25 of the Complaint.

        26.     Denies the allegations contained in paragraph 26 of the Complaint.




                                                   -3-
          Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 4 of 13




                        AS   AND   FOR   A S E C O ND C A US E     OF   A CT I O N
                                          (Account Stated)

       27.     In response to paragraph 27 of the Complaint, USARM repeats and realleges each

and every admission, denial, statement and averment contained in paragraphs 1 through 26 of

this answer with the same force and effect as though here set forth in full.

       28.     Denies the allegations contained in paragraph 28 of the Complaint.

       29.     Denies the allegations contained in paragraph 29 of the Complaint.

       30.     Denies the allegations contained in paragraph 30 of the Complaint.

       31.     Denies the allegations contained in paragraph 31 of the Complaint.

                           A F FI R M A T I VE   AN D   O T HE R D E FE NS E S

       Defendant USARM asserts the following affirmative and other defenses. In asserting its

defenses, Defendant does not assume the burden of proof with respect to any issue as to which

applicable law places the burden of proof upon Plaintiffs.

                                          F I RS T D E FE NS E

                                   FAILURE TO STATE A CLAIM

       32.     The Complaint fails to state a cause of action for which relief can be granted and

Plaintiffs’ claims must be dismissed as a matter of law.

                                         S E C ON D D E FE NS E

               DURESS, UNCONSCIONABILITY, ILLEGALITY, AND PUBLIC POLICY

       33.     Plaintiffs’ contracts and addenda were procured by duress and are

unconscionable, illegal, and contrary to public policy. Without limitation, Plaintiffs unfairly and

unlawfully exploited Defendant’s need to procure Personal Protective Equipment during the

COVID-19 pandemic and engaged in unlawful price gouging, such as by forcing Defendant to

sign an Addendum putatively allowing the amounts Defendant owes under the contract to be


                                                   -4-
           Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 5 of 13




raised, under Plaintiffs’ threat of withholding the critical lifesaving supplies that Plaintiffs were

under a preexisting duty to provide.

                                             T HI RD D E FE N S E

              WAIVER, ESTOPPEL, CONSENT, RELIANCE, LACHES, AND ACQUIESCENCE

        34.      Plaintiffs knew or should have known of Defendant’s actions, but Plaintiffs unreasonably

delayed efforts to enforce their rights, if any, causing significant prejudice to Defendant and others (such

Defendant’s own purchasers) and substantial changes to their positions. Plaintiffs’ claims are barred, in

whole or in part, by the doctrines of waiver, estoppel (whether equitable, promissory, or otherwise),

consent, reliance, laches, and acquiescence.

                                           F O UR T H D E FE NS E

                                     SETOFF      A ND   R E CO U P M E NT

        35.      The relief Plaintiffs seek, including damages, is limited to the extent that

Defendant is entitled to set off or recoup damages, including by the damages Plaintiffs owe

Defendant on account of any counterclaim.

                                             F I FT H D E FE N S E

                                 FAILURE      TO   M I T I GA T E D A M A GE S

        36.      Plaintiffs’ claims and the requested relief are barred, in whole or in part, because

Plaintiffs failed to mitigate, minimize, or avoid their damages, if any.

                                             S I XT H D E FE NS E

                                     N O C O G NI Z AB L E D A M AG E S

        37.      Plaintiffs’ claims and the requested relief are barred, in whole or in part, because

Plaintiffs have not been damaged or harmed, and Defendant has not been benefited, by reason of any act

or omission alleged against Defendant; and because the alleged injury or damage suffered by Plaintiffs is

nonexistent, is speculative, lacks specificity, is not of the nature or to the extent alleged, is not


                                                      -5-
          Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 6 of 13



recoverable for the claims asserted, or was not the foreseeable result of Defendant’s alleged conduct. To

the extent Defendant harmed Plaintiffs, any such harm was de minimis and therefore not actionable.

                                         S E VE NT H D E FE N S E

                                        U NE NF O RCE AB I L I T Y

        38.     Plaintiffs’ purported contracts, addenda, or portions thereof, are unenforceable

because they are unenforceable penalties, vague, indefinite, missing material terms, misleading,

illegible, and uncertain; and because of defenses to the enforceability of them or circumstances

excusing their performance, including lack of consideration, failure of consideration, frustration

of purpose, impracticability, fraud in the inducement and performance, and Plaintiffs’ own

material breaches excusing Defendant’s performance.

                                         E I G HT H D E FE N S E

                                          U N CL E A N H AN DS

        39.     Plaintiffs’ claims and the requested relief are barred, in whole or in part, by the

doctrine of unclean hands because Plaintiffs engaged in immoral, unconscionable, or inequitable

conduct related to the subject matter of this action that injured Defendant.

                                          N I NT H D E FE N S E

                                         I N P ARI D E L I CT O

        40.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of in pari delicto

because Plaintiffs have engaged in culpable wrongdoing barring them from bringing claims

against Defendant.

        41.     USARM reserves the right to supplement and amend its defenses and to assert

additional defenses, the basis for which may be revealed during discovery.




                                                   -6-
           Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 7 of 13




                                        C O UN T E R CL A I M

       Pursuant to Fed. R. Civ. P. 13, Defendant and Counterclaimant USARM Group, LLC

(“USARM”), hereby asserts the following Counterclaim against Plaintiff and Counterclaim

Defendant PT Aurora Indonesia Trading (“Aurora”) and Jin Maa Trading Limited (“Jin Maa”).

       Nature of Action

      1.       At the initial peak of the coronavirus pandemic, USARM sought to import ten

million vinyl gloves to assist hospital systems in the United States. Aurora presented itself as a

supplier with a ready inventory of gloves of the necessary quality and size, private airplanes that

would accommodate the extremely demanding delivery schedule of delivering these emergency

supplies, and price demands that would make the contemplated transaction realistic, even

profitable, for USARM. But, once the parties’ agreement was signed, Aurora proved itself to be

worse than unreliable—it was nothing less than exploitative.

      2.       Aurora turned out not to have the necessary gloves in inventory, and was unable

to source them—by its own admissions, only 26% of the scheduled deliveries were made, and

those were so inferior in quality and incorrect in size as to be rejected in toto by the end buyer.

The deliveries were woefully late, since Aurora turned out not to own any planes. And, though

Aurora insisted on modifying its agreement with USARM to obtain complete pre-payment,

Aurora has disavowed any intention of ever performing under the parties’ agreement. Instead, it

has somehow found the sheer chutzpah to, along with its alter-ego Jin Maa, sue USARM for the

cost of shipping non-conforming gloves to USARM under a contract procured unlawfully and

through duress. Aurora seeks to vindicate its rights under the parties’ agreement, including both

its right to a refund of the unearned moneys it paid to Aurora and indemnification for the claims

against USARM occasioned by Aurora’s breach.



                                                -7-
           Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 8 of 13




                                               P AR T I E S

      3.        USARM is a Virginia limited liability company with its principal place of

business located at 21184 Sundial Ct., Broadlands, VA, 20148.

      4.        On information and belief, Aurora is an Indonesian limited liability company with

its principal place of business located at Graha Mandidi, Floor 17, Jl. Imam Bonjol No.61,

Menteng, Central Jakarta 10310 Indonesia.

      5.        On information and belief, Jin Maa is limited liability corporation organized and

existing under the laws of Hong Kong with its principal place of business located at No. 5, 17/F,

Strand 50, 50 Bonham Strand, Sheung Wan, Hong Kong.

      6.        On information and belief, Jin Maa and Aurora are agents of each other, alter egos

or general partners, sharing ownership, confidential information, and operations, and responsible

for each others’ debts. On information and belief, Jin Maa and Aurora have acted or purported

to act on each other’s behalf, for each other’s benefit, and as each other’s agent; and each has

exercised, or should have been exercising, control over the other’s activities.

                                   J U R I S D I CT I O N A ND V E N UE

      7.        Aurora and Jin Maa have invoked the jurisdiction and venue of this Court by

filing their Complaint arising out of the same subject matter as USARM’s Counterclaim. Venue

is proper at least based on the act of filing this action.

      8.        In addition, this Court has subject matter jurisdiction under 28 U.S.C. § 1332

because there is diversity of citizenship between USARM, Aurora, and Jin Maa, and the amount

in controversy exceeds $75,000 (not including interest and costs).

      9.        This Court also has jurisdiction over Aurora because it “irrevocably and

exclusively submit[ed] to the jurisdiction and venue of the state and federal courts sitting in New



                                                  -8-
              Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 9 of 13




York, New York” in its contract with USARM.

                                     F A C T U AL B A CK GR O UN D

        10.       USARM is an import-export company, based in Virginia but coordinating

logistics and trade around the world.

        11.       In spring of 2020, with the spike of the coronavirus in the United States, USARM

decided to enter the Personal Protective Equipment import market, including sales of masks and

gloves to medical centers.

        12.       In particular, on April 5, 2020, USARM entered into an agreement to purchase

certain masks from Jin Maa for sale to a potential purchaser.

        13.       That end-sale fell through, and the Jin Maa contract was never consummated—

USARM sent no money, Jin Maa sent no masks.

        14.       USARM entered into an agreement with W4Group LLC, for the benefit of

eventual purchaser Sigma Supply of North America, Inc. (the “Sigma Agreement”) to ship ten

million vinyl gloves, fit to certain specifications, to arrive at Boston Logan Airport by May 19,

2020.

        15.       To meet that order, USARM sourced suppliers around the world, ultimately

landing upon Aurora.

        16.       Aurora told USARM that it could provide the necessary gloves out of existing or

readily accessible inventory, meeting all necessary specifications, at a price of $740,000.

        17.       Aurora specifically represented that it owned airplanes which it would use to

deliver the gloves.

        18.       Based on these representations, on May 14, 2020, USARM entered into an

agreement (the “Aurora Agreement”), drafted by Aurora, to buy the gloves from Aurora.



                                                 -9-
         Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 10 of 13




      19.       The Aurora Agreement provides that the “Supplier shall indemnify and hold the

Buyer . . . harmless from and against any and all liability, loss or damage, cost or expense

(including court costs and reasonable attorneys’ fees), of whatever nature and by whomever

asserted, arising out of, resulting from or in any way connected with (1) a breach of Supplier’s

obligations under this agreement, including but not limited to, a breach of the Supplier’s

representations, warranties, or covenants set forth in this Agreement, or for injuries . . . or other

economic damages resulting from the Supplier’s or its agents’ negligence of willful misconduct.”

Aurora Agreement, ¶ 9(a).

      20.       The Aurora Agreement includes an express “warranty that the products are

delivered in accordance with the specification therefor supplier or agreed to by the Buyer.”

Aurora Agreement, ¶ 10(a).

      21.       As soon as the Aurora Agreement was signed, Aurora started telling USARM’s

principal about difficulties it was ostensibly encountering with performance.

      22.       For example, Aurora claimed that it could not, after all, locate gloves of the

correct sizes—Extra Large and Large—but that its Small gloves were plenty big enough.

      23.       Aurora also came to explain that actually, it had no planes, and would need to pay

for shipping.

      24.       Aurora also came to explain that the procurement and shipment of the gloves

would be delayed by national and religious holidays in Indonesia, though the timing of those

holidays was, of course, known well in advance of the negotiation of the Aurora Agreement.

      25.       At the same time, the buyers under the Sigma Agreement were pushing on

USARM to deliver on time and according to specifications.

      26.       The rock and hard place between which Aurora found itself met on or about May



                                                - 10 -
         Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 11 of 13




29, 2020, when, in the middle of the night, USARM’s principal received a phone call from

Aurora’s principal, Alexander Ivanov, who told USARM’s principal that he was on the way to

the airport, but would not release the shipment for export unless USARM signed an addendum to

the Aurora Agreement ostensibly taking upon itself the cost of shipment.

      27.      Pressed to make an instantaneous decision on which the performance of two

multi-million-dollar contracts appeared to hinge, USARM’s principal gave in to Ivanov’s

demands and signed the addendum.

      28.      Despite that, Aurora failed to send USARM the gloves it was obligated to provide

under the Aurora Agreement.

      29.      Instead, Aurora sent USARM a small partial shipment, to the wrong airport, of

gloves that were the wrong size and inferior quantity.

      30.      The buyer under the Sigma Agreement rejected the gloves outright.

      31.      When USARM pressed Aurora to complete delivery, Ivanov flew into a rage,

yelling, hanging up the phone, and refusing to communicate further.

      32.      To date, despite having received full payment from USARM, Aurora has failed to

deliver any gloves that meet the specifications under the Aurora Agreement.

      33.      Instead, Aurora has asserted a bogus claim against USARM for shipping costs for

the rejected gloves, and has, through its alter ego or partner Jin Maa, asserted a claim for

payment under an unenforceable penalty clause in the unconsummated agreement with Jin Maa.

      34.      Meanwhile, the buyer under the Sigma Agreement has brought a claim against

USARM in the Circuit Court of Garland County, Arkansas, seeking $849,535 plus interest,

attorneys’ fees, court costs, and punitive damages to twice the amount of compensatory damages

based on USARM’s failure to deliver the gloves Aurora was supposed to sell it.



                                               - 11 -
         Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 12 of 13




                                      BREACH OF CONTRACT

      35.      USARM incorporates by reference the allegations in paragraphs 1-34 of its

Counterclaims as though fully set forth herein.

      36.      Aurora executed a written Agreement with USARM to provide ten million vinyl

gloves in accordance with specifications provided by USARM.

      37.      USARM fully performed its obligations under the Aurora Agreement, including

by paying the full purchase price agreed to in the Aurora Agreement.

      38.      Aurora breached the Aurora Agreement by failing to provide ten million gloves of

the requisite specification.

      39.      As a result of that breach, USARM was unable to perform under the Sigma

Agreement.

      40.      Aurora knew about the Sigma Agreement, and knew that its failure to perform

would prevent USARM from performing.

      41.      As a result of Aurora’s breach, USARM has been damaged in an amount to be

determined at trial, consisting of, at least (i) its payment to Aurora; (ii) any amount it ultimately

pays to the buyer under the Sigma Agreement; (iii) its costs and reasonable attorneys’ fees in

defending the Sigma Litigation; and (iv) its costs and reasonable attorneys’ fees in defending this

litigation and asserting this counterclaim.

      42.      As a principal, alter-ego, or partner of USARM, Jin Maa is liable to USARM to

the full extent that Aurora is liable to USARM.

      43.      WHEREFORE, defendant USARM Group, LLC demands judgment in its favor

and against plaintiffs PT Aurora Indonesia Trading and Jin Maa Trading Limited (i) dismissing

the Complaint, (ii) awarding it the costs, fees and disbursements associated with the defense of



                                                - 12 -
         Case 1:20-cv-07045-ER Document 16 Filed 12/07/20 Page 13 of 13




the action, (iii) awarding it judgment against counterclaim defendants in the amount to be proven

at trial, plus interest, attorneys’ fees and costs, and (iv) granting such other relief as this Court

deems just and proper.

                                      J UR Y T RI AL D E M AN D

                USARM demands a trial by jury of all issues so triable.


Dated: December 7, 2020

                                                          Respectfully submitted,

                                                          OFFIT KURMAN, P.A.


                                                          By: /s/Alexander Mirkin
                                                               Ted G. Semaya
                                                               Charles J. Nerko
                                                               Alexander Mirkin
                                                          590 Madison Avenue, 6th Floor
                                                          New York, NY 10022
                                                          Tel: (212) 545-1900
                                                          Fax: (212) 545-1656
                                                          tsemaya@offitkurman.com
                                                          charles.nerko@offitkurman.com
                                                          amirkin@offitkurman.com

                                                          Attorneys for Defendant
                                                          USARM Group, LLC




                                                 - 13 -
